OPINION of the Court, by
Judge Wallace.
This suit was brought under the act of assembly providing a summary mode ot recovering debts. 1 he error assigned is, that the petition does not pursue the form prescribed by the act ; “ it not setting out the effect of the assignment, and does not state the plaintiff s right m consequence thereof.” This act requires that after reciting the assignment (which in this case has been it should be added, “ whereby the plaintiff hath become the proprietor thereof” — which was omitted, and'the omission might have been fatal, if advantage had been-taken of it in the court below. But inasmuch as the act also authorises the same pleadings and issues as might have been had in an action of debt on such an obliga*164tion, it seems that conformably to reason, and several of the former decisions of this court, the omission complained of, ought not to be regarded here ; it being only ⅞ matter of form and not of substance. The obligation on which the suit is founded, and the assignment thereof, aré set forth in the petition ; and by law the property of the obligation, and the right to suit on it accrued to the assignee. — —Judgment affirmed.